UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-5535



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

DEBORAH F. LEE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CR-95-382)


Submitted:   May 16, 1996                   Decided:   May 29, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Deborah F. Lee, Appellant Pro Se. Dean Arthur Eichelberger, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Deborah F. Lee appeals the sentence imposed after her guilty

plea to bank embezzlement in violation of 18 U.S.C.A. § 656 (West

1976 & Supp. 1996), and 18 U.S.C. § 2 (1988). We have reviewed the
record, including the presentence report and the transcript of the

sentencing hearing, and find that the district court did not

clearly err in assessing a two-level enhancement for obstruction of

justice under U.S.S.G. § 3C1.1.* Nor did the court clearly err when
it failed to apply a two-level reduction for acceptance of respon-

sibility under U.S.S.G. § 3E1.1. Finding no other reversible error,

we affirm Lee's sentence. We dispense with oral argument because
the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




    *
     United States Sentencing Commission, Guidelines Manual (Nov.
1994).

                                  2